Citation Nr: 0421310	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-20 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus 
type II (DM), as a result of exposure to the herbicide Agent 
Orange.

2.  Entitlement to service connection for a skin condition, 
as a result of exposure to the herbicide Agent Orange.

3.  Entitlement to service connection for sarcoid arthritis 
(claimed as a disability of the bones and muscles), as a 
result of exposure to the herbicide Agent Orange.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  Available service personnel records further 
reflect that the veteran had service in 1979, and the veteran 
has averred he served in the Reserves.  This service has not 
been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In July 2001 the RO received a copy of a letter sent on the 
veteran's behalf to the National Personnel Records Center 
requesting service personnel and service medical records in 
support of the veteran's claim.  Among conditions the veteran 
averred he experienced are extreme mental anguish, anxiety, 
and nightmares, shortness of breath, constant stinging in his 
chest, respiratory cancers, Hodgkin's disease, and high blood 
pressure.  These inferred claims, to include a claim for 
PTSD, are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

As reflected on the first page of this decision, the veteran 
argues that his current claimed disabilities are the result 
of exposure to the herbicide Agent Orange.

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the totality of the 
veteran's service has not been verified.  In the present 
case, the veteran avers that he had service as a reservist, 
and that in this capacity he was exposed to Agent Orange 
while in training at Fort Drum, NY in 1979.  In support of 
this allegation, he has submitted a certificate of completion 
of 126 hours of training, dated in May 1979.  The veteran's 
dates of active service are from January 1967 to December 
1968.

The veteran further avers that he was exposed to Agent Orange 
while stationed on active duty in Panama.  Service medical 
records reflect that the veteran was stationed in the Canal 
Zone in 1967.  The veteran has submitted numerous articles 
from websites and other publications which present various 
theories to confirm the use or presence of Agent Orange and 
other chemicals in Panama.

Recently, the VA received a listing from the Defense 
Department (DOD) of locations outside of Viet Nam where Agent 
Orange was used or tested over a number of years.  This 
included significant information regarding chemical efficacy 
testing and/or operational testing, in addition to the use of 
Agent Orange from April 1968 through July 1969 along the 
demilitarized zone in Korea.

The RO made an attempt to develop the claim to determine 
whether he was, in fact, exposed to herbicides that were used 
outside Vietnam, but this development is incomplete.  
Furthermore, as noted above, the veteran's complete service 
history has not been verified.  Therefore, any potential 
exposure he may have had to herbicides during training, as he 
has argued, has also not been verified.

In addition, the Board notes that the veteran has attempted 
to verify his exposure to herbicides on his own.  As a result 
of his efforts, the Board received documentation in June 2004 
from DOD concerning records produced by the Deployment Health 
Support Directorate. 

DOD routed the records concerning the use of chemical and 
bacterial agents in Panama to the Deployment Health Support 
Directorate for release determination.  A letter accompanying 
the documents states that the records pertain to Project 112, 
which did not involve the use of Agent Orange.  However, 
review of these documents reflects that the testing 
procedures did involve the use of other chemical projectiles.  
In addition, the documents sent do not represent all of the 
records located, as some records were determined to be exempt 
from production due to the nature of their content under 
exemption 5 of the Freedom of Information Act, 5 U.S.C.A. 
§ 522(b)(5), i.e., deliberative process.

Notwithstanding the issue of the completeness of these 
records, they must be returned to the RO, in order to afford 
the RO an opportunity to review them and to issue a 
supplemental statement of the case.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should verify the totality of 
the veteran's active and reserve service, 
and should verify dates of all of the 
veteran's active duty for training as a 
reservist with the U.S. Army.

2.  The RO should obtain any additional 
service medical records from all 
identified periods of active and reserve 
service, including any and all active 
duty for training.  In addition, the RO 
should make specific attempts to obtain 
the veteran's entire service personnel 
record, to include his point capture 
sheet and copies of his orders to active 
duty for training, particularly 
concerning the veteran's training at Fort 
Drum, NY in 1979 and his assignment to 
the 1031st USAR School in W. Hartford, 
Connecticut in May 1979.  

Through official channels, such as the 
National Personnel Records Center (NPRC) 
and the service department, the RO should 
ascertain whether any unit to which the 
veteran was assigned-during his active 
duty, and during his inactive duty for 
training, to include any periods of 
active duty for training-was exposed to 
a herbicide agent, such as Agent Orange.  
In particular, the RO should attempt to 
verify the veteran's exposure to 
chemicals at Fort Drum, NY during 
training in May 1979.

Failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.

3.  If the service medical or personnel 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

The RO should perform any and all follow 
up suggested by NPRC or the service 
department, including requesting records 
from the appropriate state Adjutant 
General for National Guard Records, or 
U.S. Army Personnel Administration Center 
in St. Louis, MO.

4.  The RO should give the veteran an 
opportunity to obtain buddy statements 
that would corroborate his exposure to 
herbicides or other chemical agents, such 
as Agent Orange.

5.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination by the appropriate 
specialists to determine the nature, 
extent, and etiology of any manifested 
diabetes mellitus, skin condition, or 
sarcoid arthritis (claimed as a condition 
of the bones and muscles).  All indicated 
tests and studies should be performed.  
If other examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiners for review.  The examiners 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
any manifested diabetes mellitus, 
skin condition, or sarcoid arthritis 
(claimed as a condition of the bones 
and muscles).
?	Describe any current symptoms and 
manifestations attributed to any 
manifested diabetes mellitus, skin 
condition, or sarcoid arthritis 
(claimed as a condition of the bones 
and muscles).
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all diabetes mellitus, 
vascular, skin, or bones and muscles 
pathologies identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested diabetes mellitus, skin 
condition, or sarcoid arthritis 
(claimed as a condition of the bones 
and muscles).  In particular, the 
examiners are requested to provide 
the following opinions:
1.	Is it at least as likely as not 
that any diagnosed diabetes 
mellitus, skin condition, or 
condition of the bones and 
muscles (to include sarcoid 
arthritis) is the result of 
exposure to an herbicide such 
as Agent Orange?
2.	In the alternative, is it at 
least as likely as not that any 
diagnosed diabetes mellitus, 
skin condition, or condition of 
the bones and muscles (to 
include sarcoid arthritis) is 
the result of his active 
service, or any period of 
inactive reserve service or 
active duty for training during 
his reserve service?

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for diabetes mellitus, a skin 
condition, or sarcoid arthritis (claimed 
as a condition of the bones and muscles) 
including all appropriate development for 
claims involving exposure to the 
herbicide Agent Orange.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




